IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00011-CV

                  IN THE INTEREST OF L.R.M.D., A CHILD



                            From the 74th District Court
                             McLennan County, Texas
                            Trial Court No. 2020-3645-3


                           MEMORANDUM OPINION


       Tyler F. appeals from an order that terminated the parent-child relationship

between him and his child, L.R.M.D. See TEX. FAM. CODE ANN. § 161.001.              Tyler's

appointed counsel has filed a brief pursuant to Anders v. California asserting that the

appeal presents no issues of arguable merit. See Anders v. California, 386 U.S. 738, 87 S.

Ct. 1396, 18 L. Ed. 2d 493 (1967). The procedures set forth in Anders are applicable to

appeals of orders terminating parental rights. In re E.L.Y., 69 S.W.3d 838, 841 (Tex. App.—

Waco 2002, order). Counsel advised Tyler that counsel had filed the brief pursuant to

Anders and that Tyler had the right to review the record and file a pro se response on his
own behalf. Counsel also provided Tyler with a copy of the record. Tyler did not file a

response with this Court.

        Counsel included a recitation of the facts in the Anders brief and asserted that

counsel reviewed the record for any potentially meritorious issues and determined there

is no non-frivolous issue to raise in this appeal. Counsel's brief discusses the sufficiency

of the evidence relating to both grounds on which the termination was granted as well as

the best interest of the child. Counsel's brief evidences a professional evaluation of the

record, and we conclude that counsel performed the duties required of appointed

counsel. See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d 403, 406-408 (Tex.

Crim. App. 2008).

        Upon the filing of the Anders brief, as the reviewing appellate court, it is our duty

to independently examine the record to decide whether counsel is correct in determining

that an appeal is frivolous. See In the Interest of G.P., 503 S.W.3d 531, 536 (Tex. App.—

Waco 2016, pet. denied). Arguments are frivolous when they "cannot conceivably

persuade the court." McCoy v. Court of Appeals, 486 U.S. 429, 436, 108 S. Ct. 1895, 100 L.

Ed. 2d 440 (1988).

        Having carefully reviewed the entire record and the Anders brief, we agree with

counsel that the appeal is frivolous. See In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas

2009, pet. denied). Accordingly, we affirm the trial court's order of termination.




In the Interest of L.R.M.D., a Child                                                   Page 2
CONCLUSION

        Having found no meritorious issues presented in this appeal, we affirm the

judgment of the trial court.




                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed
Opinion delivered and filed April 6, 2022
CV06




In the Interest of L.R.M.D., a Child                                        Page 3